PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/803,594
Filing Date: 27 Feb 2020
Appellant(s): Fieglein, Henry



__________________
CHRISTINA SPERRY
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/23/1982 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(Re claim 1 and its dependent claims) Applicant argues:
a) Carapelli fails to teach or suggest the recited network cloud and cloud communication module. 
b) Carapelli fails to teach or suggest the recited direct communication. 
c) Carapelli fails to teach or suggest the recited payment system. 

However Carapelli clearly discloses points a, b and c as addressed below:

(a) The Oxford English Dictionary defines cloud computing as “the use of networked facilities for the storage and processing of data rather than a user’s local computer, access to data or services typically being via the internet.”  Figure 1 of Carapelli clearly shows various networked facilities (32,38,40 ‘payment network’ figure 1) which store and process data rather than a user’s local computer (10,16,30 figure 1), access to data or service being by the internet (34 figure 1). The network cloud in this case comprises the central server 32, two databases 38,40 and the payment network which are used to authorize payment of fuel (para 0046, 60 figure 3). The information sent to the network cloud (32,38,40 figure 1) is sent directly (para 0045 ‘direct’) from the fuel dispenser (10,16 figure 1). Since the fuel dispenser is communicating directly to the network cloud via the internet the fuel dispenser inherently includes a cloud communication module. Applicant does not provide a specific definition for “network cloud” except that it is not a “network server”, applicant does not define “network server” either and a network server could be a server on a local network, and Giera cannot be relied on for a specific definitions for the applicants claim. Carapelli’s central server is not local but accessed by the 

(b) Carapelli discloses in figure 1 that the fuel dispenser (10,16 figure 1) is directly connected to the internet (34 figure 1) to communicate with the network cloud (32,38,40, ’payment network’). Further support for is given in para 0045, which states ‘the fuel dispenser may be connected to the internet (or other suitable network) via a “secure connection”, which may be “direct”. The paragraph goes on to explain that the connection could also be indirect such as through a site server, point of sale system or any internet access device. As such the direct connection would not include connecting through a site server, point of sale system or any other suitable internet access device. Applicants references to how other prior art fuel dispensers are connected does not effect the disclosure of Carapelli.

(c) Carapelli clearly discloses that customer payment information (‘customer ID’ para 0046, para 0016) is sent from a mobile phone (30 figure 1, para 0046, 0016) to the fuel dispenser (10,16,56 figure 1,3). The fuel dispenser then sends the payment information to the network cloud (32,38,40 ‘payment network’ via its cloud communication module (58 figure 3, para 0046, 0016). The network cloud uses the payment information to authorize the fuel dispenser for payment of fuel (60,62 figure 3). Carapelli uses customer IDs and a database (40 figure 1) which correlates customer ID and “default method of payment” for the user (para 0046). As such the customer ID is in essence the customer’s payment information for the transaction.



(Re claim 2) Applicant argues that claim 2 is patentable because it depends from claim 1 and because Carapelli does not disclose that metric data includes fuel usage data from the controller that is indicative of the amount of fuel that has been dispensed from the fuel dispenser, and payment data from the payment system that is indicative of a total amount of payment for the fuel that has been dispensed from the fuel dispenser. However Carapelli clearly discloses that the metric data includes fuel usage data from the controller that is indicative of the amount of fuel that has been dispensed (‘volume’ para 0049) from the fuel dispenser, and payment data from the payment system that is indicative of a total amount of payment for the fuel (‘monetary total’, ‘correct total’ para 0049). The arguments directed to the transmission of payment information is addressed above in the rebuttal to applicants arguments directed to claim 1.

(Re claim 4) Applicant argues that Carapelli does not disclose that the metric data includes status data from the controller that is indicative of a status of the fuel dispenser, fuel usage data from the controller that is indicative of the amount of fuel that has been dispensed from the fuel dispenser, and payment data from the payment system that is indicative of a total amount of payment from the fuel that has been dispensed. However Carapelli clearly disclose that the metric data includes status data from the controller that is indicative of a status of the fuel dispenser (‘transaction complete’ para 0049, ‘status’ para 0045), fuel usage data from the controller that is indicative of the amount of fuel that has been dispensed from the fuel dispenser (‘volume’ para 0049), and payment data from the payment system that is indicative of a total amount of payment from the fuel that has been dispensed (‘monetary total’, ‘correct total’ para 0049).

(Re claim 5) Applicant argues that Carapelli does not disclose the controller is configured to provide instructions to the pump to regulate the dispensing of the fuel, the instructions being based on 

(Re claim 6 & 7) Applicant argues that Carapelli does not disclose that the payment system includes a mobile payment terminal that is configured to receive the customer payment information from the mobile phone. However Carapelli clearly discloses a mobile payment terminal (28 figure 5) that is configured to receive the customer payment information from the mobile phone (para 0043, 0046). Carapelli uses customer IDs and a database (40 figure 1) which correlates customer ID and default method of payment for the user (para 0046, 60 figure 3). Applicant argues Carapelli does not disclose that the payment system includes a card reader attached to the fuel dispenser that is configured to receive second customer payment information to be authorized by the network cloud for payment of fuel; and the cloud communication module is configured to transmit data indicative of the received second customer payment information directly to the network cloud without communicating with the intermediary controller. However Carapelli clearly discloses that the payment system includes a card reader (24 figure 5)  attached to the fuel dispenser (10,16 figure 1,5)  that is configured to receive second customer payment information to be authorized by the network cloud for payment of fuel (para 0041-0042); and the cloud communication module is configured to transmit data indicative of the 

(Re claim 11) Applicant argues that Carapelli does not disclose that the cloud communication module is configured to , in response to the transmission of the data indicative of the received customer payment information directly to the network cloud, receive a control signal indicative of the customer payment information received by the payment system having been authorized by the network cloud as payment for the fuel. However Carapelli clearly discloses disclose that the cloud communication module is configured to, in response to the transmission of the data indicative of the received customer payment information directly to the network cloud (58 figure 3, para 0046), receive a control signal indicative of the customer payment information received by the payment system having been authorized by the network cloud as payment for the fuel (60 figure 3, ‘authorization to dispense fuel’ para 0049). Carapelli uses customer IDs and a database (40 figure 1) which correlates customer ID and default method of payment for the user (para 0046, 60 figure 3).

(Re claim 12 and its dependent claims) Applicant argues that claim 12 was not properly rejected as it was grouped with claim 1 and not addressed on its own and that it should be allowably for at least the same reasons as claim 1 argued above. However claim 12 is merely the method for use of the apparatus rejected in claim 1 and the method in claim 12 does not include any additional limitation or requirement from those rejected in claim 1. Applicants only arguments as to additional requirements are features of the apparatus claims that are not addressed in the method claims. The additional arguments are not persuasive for at least the same reasons as they were not persuasive with regard to claim 1.

(Re claims 13,15-18 and 20)  Applicant argues that the method claims 13,15-18 and 20 are allowable for at least the same reasons as their corresponding apparatus claims. As such the allowability of the method claims 13, 15-18 and 20 are rebutted by the same reasoning used to rebut the apparatus claims above.

(Re claim 8 and 19)  Applicant argues that claims 8 and 19 are allowable due to their dependence on claims 1 and 12 respectively and because Carapelli/Johnson do not disclose or teach that the cloud communication module receiving media from the network cloud; and displaying the media on a display screen of the fuel dispenser. Carapelli discloses a display screen of the fuel dispenser 18 figure 6, displaying media on a display (figure 14) and a cloud communication module receiving data directly from the network cloud (para 0045, 0049). Johnson teaches displaying advertisements received from a remote server (para 0035, 0045) at the fuel dispenser. As such the combination of Carapelli and Johnson teach all of the limitations of claims 8 and 19. It would have been obvious to one skilled in the art to modify Carapelli to receiving media from the network cloud; and displaying the media on a display screen of the fuel dispenser because it allows the system to make profits off of advertisements on the fuel dispenser display or promote sales of products sold on site. Applicants arguments directed to Johnson alone for limitations claims in claims 1,8,12 and 19 are spurious as Johnson is only relied on for teaching receiving media from a server and displaying it. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
TIMOTHY R WAGGONER
/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        


CHARLES FOX
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655                                                                                                                                                                                                        

HEATHER SHACKELFORD
/HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.